DETAILED ACTION
	This is the first Office action on the merits. Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wired connection, wireless connection, locking mechanism, and the first cover recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “228” has been used to designate both battery and what appears to be a gear in Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "1008" of Para. [0028].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "164" of Fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term "recess" recited in claims 11-14 is not found in the detailed description
The disclosure is objected to because of the following informalities:
Para. [0042] states bearing 190 mounts the second rim support member 244 on the axle 144, but Para. [0043] states bearing 246 mounts the second rim support member 244 on the axle 144. According to the figures, reference character “246” should be used to designate the bearing corresponding to the second rim support member.
In Para. [0051], reference character “256” should be replaced by reference character “252” to designate screws to more accurately describe Applicant’s invention.
Appropriate correction is required.
Claim Objections
Claims 2-19 are objected to because of the following informalities: 
The phrase “a wheel” in the preamble of each claim should be replaced with - -the wheel- - because a wheel has previously been set forth in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “somewhat” in claim 17 is a relative term which renders the claim indefinite. The term “somewhat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of transparency of the material has been rendered indefinite by the use of the term somewhat.
Claim 18 recites the limitation "the first cover" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the first cover” is the first and thus a first cover has not been defined within the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120319456 A1 (Reichstetter et al.).
Regarding Claim 1, Reichstetter et al. discloses (Para. [0059]-[0078]; Figs. 14-20) a wheel (wheel assembly 1400) for a vehicle, comprising: a first rim support member (back outer shell 1550) having a first hub portion (central portion of 1550 that connects to axle and secured by bearings 1619 and 1630) rotatably mounted on an axle (1612); a second rim support member (front outer shell 1450) having a second hub portion (central portion of 1450 that connects to axle and secured by bearings 1640 and 1642) releasably rotatably mounted on the axle (1612), the second rim support member (1450) being releasably secured to the first rim support member (1550) along a region spaced from the axle (snap-fit arrangement toward the rim portion and fasteners 1540); a rim portion (flanges 1672, 1673) extending from at least one of the first rim support member (1550) and the second rim support member (1450) and configured to support a tyre (1410) thereon; and a flywheel (1650) positioned between the first rim support member (1550) and the second rim support member (1450) and having a flywheel hub portion (1652) releasably rotatably mounted on the axle (1612) between the first hub portion and the second hub portion.
Regarding Claim 2, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0064]; Figs. 14-20) the rim portion (flange 1672) extends from the first rim support member (1550).
Regarding Claim 3, Reichstetter et al. discloses the wheel of claims 1-2, as discussed above. Reichstetter et al. further discloses (Para. [0064]; Figs. 14-20) the rim portion (1672) is integrally formed with the first rim support member (1550).
Regarding Claim 4, Reichstetter et al. discloses the wheel of claims 1-3, as discussed above. Reichstetter et al. further discloses (Para. [0063]-[0064]; Figs. 14-20) the second rim support member (1450) is releasably secured to the first rim support member (1550) adjacent the rim portion (snap-fit and fasteners 1540).
Regarding Claim 5, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0063]-[0064]; Figs. 14-20) the second rim support member (1450) is releasably secured to the first rim support member (1550) via at least one fastener (1540) adjacent the rim portion.
Regarding Claim 6, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0063]-[0064]; Figs. 14-20) one of the first rim support member (1550) and the second rim support member (1450) has at least one retaining feature within which the other of the first rim support member and the second rim support member fits and abuts (both 1450 and 1550 are shaped to receive the other in a snap-fit arrangement, as shown in Fig. 16).
Regarding Claim 7, Reichstetter et al. discloses the wheel of claims 1 and 6, as discussed above. Reichstetter et al. further discloses (Para. [0063]-[0064]; Figs. 14-20) the first rim support member (1550) comprises the at least one retaining feature (shaped at the rim portion to receive 1450 for snap-fit), and wherein the at least second rim support member (1450) is releasably secured to the first rim support member via axial compression (nuts 1614 and 1618 also secure the shells on the axle to each other).
Regarding Claim 8, Reichstetter et al. discloses the wheel of claims 1 and 6-7, as discussed above. Reichstetter et al. further discloses (Para. [0063]-[0064]; Figs. 14-20) the axial compression is provided by a nut (1614, 1618) screwed on the axle (1612).
Regarding Claim 9, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0066]-[0075]; Figs. 14-20) a motor (1660) coupled (through drive wheel 1662 at contact point 1651 of flywheel 1650) to the flywheel (1650) to control rotation of the flywheel about the axle (1612).
Regarding Claim 10, Reichstetter et al. discloses the wheel of claims 1 and 9, as discussed above. Reichstetter et al. further discloses (Para. [0066]-[0075]; Figs. 14-20) the motor (1660) is secured to one of the first rim support member (1550 by motor mount bracket 1655) and the second rim support member, and is releasably coupled to the flywheel (1650).
Regarding Claim 11, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0060]-[0065]; Figs. 14-20) the second rim support member (1450) is secured to a first side (axially inward side) of the first rim support member (1550), and wherein the first rim support member has a recess on a second side opposite the first side (it can be seen in Fig. 20 that there is a recess shown generally at 1632 of the outer shell 1550 for access to components).
Regarding Claim 12, Reichstetter et al. discloses the wheel of claims 1 and 11, as discussed above. Reichstetter et al. further discloses (Para. [0061]; Figs. 14-20) a recess cover (rear cover plate 1536) configured to enclose the recess (it can be seen in Fig. 20 that there is a recess shown generally at 1632 of the outer shell 1550 for access to components).
Regarding Claim 16, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses (Para. [0060]; Figs. 14-20) at least one of the first rim support member and the second rim support member has a viewing aperture (it can be seen in Figs. 14-17 that outer shell 1450 has apertures covered by plates 1432, 1434, 1436 that enable viewing of flywheel) enabling viewing of the flywheel when positioned between the first rim support member and the second rim support member (Para. [0060]).
Regarding Claim 17, Reichstetter et al. discloses the wheel of claims 1 and 16, as discussed above. Reichstetter et al. further discloses (Para. [0060]; Figs. 14-20) the viewing aperture (it can be seen in Figs. 14-17 that outer shell 1450 has apertures covered by plates 1432, 1434, 1436 that enable viewing of flywheel) is covered by an at least somewhat transparent material (covers 1432, 1434, 1436 may be transparent or translucent).
Regarding Claim 18, Reichstetter et al. discloses the wheel of claims 1 and 9, as discussed above. Reichstetter et al. further discloses (Para. [0062], [0066]-[0075]) the motor (1660) is actuated via at least one of a physical control switch located on a surface of the wheel, a wired connection to a locking mechanism securing the first cover to the first rim support member, and a wireless connection to the locking mechanism (button 1530).
Regarding Claim 19, Reichstetter et al. discloses the wheel of claim 1, as discussed above. Reichstetter et al. further discloses a bicycle (Para. [0007], [0087]-[0088]) comprising the wheel (1400).
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with flywheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617